DETAILED ACTION
This corrected Notice of Allowance is issued to address typographical error in claim status.	Examiner acknowledges applicant’s amendments and remarks dated 11/25/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 11/25/2021, with respect to office action dated 8/2/2021 have been fully considered and are persuasive.  The rejections of 8/2/2021 have been withdrawn. 

Reasons for Allowance
Claims 1-12, and 14-20 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a evaporation properties of liquid measurement  arrangement comprising at least one temperature measurement system, for measuring a vapor temperature of the liquid, having a temperature measurement sensor with a lower end; a closing part having an outer surface which is adapted for contacting a surface of an opening of the container for closing the container and having a through-opening through which a portion of the temperature measurement sensor is guided such that the lower end of the temperature measurement sensor is arranged within the container; a mechanism for adjusting a position of the lower end of the temperature measurement sensor along a longitudinal direction of the temperature measurement sensor; and a support part which is arranged above the closing part and which protrudes transverse to the longitudinal direction of the temperature measurement sensor beyond the closing part and a central part, which support part is slidable with respect to a counterpart of an auxiliary equipment.



The secondary reference, Min et al. (CN204214564), teaches a n adjustable temperature senor mounted on a beaker/container.  However,  Min does not teach a closing part having an outer surface which is adapted for contacting a surface of an opening of the container for closing the container and having a through-opening through which a portion of the temperature measurement sensor is guided such that the lower end of the temperature measurement sensor is arranged within the container; a mechanism for adjusting a position of the lower end of the temperature measurement sensor along a longitudinal direction of the temperature measurement sensor; and a support part which is arranged above the closing part and which protrudes transverse to the longitudinal direction of the temperature measurement sensor beyond the closing part and a central part, which support part is slidable with respect to a counterpart of an auxiliary equipment.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a evaporation properties of liquid measurement  arrangement comprising at least one temperature measurement system, for measuring a 

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855